PRESIDING JUSTICE WEBBER, dissenting: I respectfully dissent. The majority rely upon a fact not sustained in the record and upon conduct of the parties subsequent to the conveyance to reconstruct by inference what the intent of the parties was. I do not quarrel with the extensive authority cited in the principal opinion but suggest that it is inapplicable here. In all of those cases there was no evidence of intent at the time of the conveyance and hence the courts were compelled to examine subsequent conduct in order to divine that intent. In the instant case the sworn statement of the father to the circuit court of Douglas County in petitioning for leave to execute the mortgage cannot be gainsayed nor blinked upon. The same is true of the manner in which the mortgage deed was signed. The father never bound himself individually. Here is specific evidence of intent which was lacking in all of the cases cited in the majority opinion. The majority state that the father was unable to secure a sufficient loan with which to purchase the property. This theory is not sustained by the record. There is one ambiguous statement only which looks in that direction. The claimant, Minnie, called as a witness her son, Eugene, who had theretofore quit-claimed his interest, and on direct examination the following question and answer were given: “Q. [Mr. Glenn, claimant’s counsel]: And do you recall the transaction that led to that deed being given? Do you remember the transaction that brought about the preparation and delivery of that deed? A. [Charles Eugene Key]: Well, my brother and father was-already had seen about this farm before I even got home; and then had had-been this far and found out they had to have two G.I.’s to purchase it and naturally I used mine to purchase it too, so, had to take both of them to purchase it.” The fact that the parties elected to obtain G.I. loans is not per se proof that other means of financing were unavailable. There was some conflict in the evidence as to what happened about payments on the mortgage, income from the farm, receipt and retention of gas storage payments, and other such matters following the delivery of the deed. However, it may be assumed that the father until his death, and the mother after that, made all of the mortgage payments, paid taxes and other expenses, and enjoyed all of the income. Subsequent events cannot give rise to a resulting trust. They are significant only in the context of attempting to reconstruct what the intent was at the time of the delivery of the deed when evidence of intent at that time is lacking. That, as I have already stated, is not the case here. There is the sworn statement in the guardianship proceeding and the signatures on the mortgage deed. The general rule is stated by Professor Bogert: “It is usually said by the courts that for a claimant to obtain a resulting trust, he must prove payment of the purchase price at the time of the delivery of the deed or other instrument of conveyance, or prior thereto, and that payments made by the claimant after such delivery do not give him the benefit of a resulting trust.” Bogert, Trusts and Trustees sec. 456, at 665 (2d ed. 1977). This rule has long been followed in Illinois. In Briscoe v. Price (1916), 275 Ill. 63, 67-68, 113 N.E. 881, 883, the supreme court said: “A resulting trust must arise, if at all, at the time of the execution of the conveyance. A trust will not result to one who pays a part, only, of the purchase money of land conveyed to another unless it be some definite part of the whole consideration, as one-half, one-third, or the like, and the trust can only arise from the original transaction at the time it takes place and at no other time. The funds must be advanced and invested at the time the purchase is made. A resulting trust cannot be created by funds subsequently furnished. It is not possible to raise such a trust by the subsequent application of the money of a third person in satisfaction of the unpaid purchase money.” In Brooks v. Gretz (1926), 323 Ill. 161, 169, 153 N.E. 643, 646, the supreme court again held: “A resulting trust does not arise by reason of payments made which are not coincident with the purchase and the deed. It must arise, if at all, from the circumstances and status of the parties as they existed at the time the title was acquired and the money was appropriated and used in the purchase thereof. Money furnished for the purpose of making payments on lands theretofore acquired under a contract cannot create a resulting trust in favor of the person so loaning the money; neither can a resulting trust arise in real estate by reason of the fact that money is loaned or used for the erection of buildings on the property. [Citations.] Where several persons contribute to the purchase of real estate, it is essential, in order to create a resulting trust, that it shall appear that the sums severally contributed were for some distinct interest or definite part of the estate.” In the instant case there are other items of evidence apart from the payment of expenses and enjoyment of income which militate against the resulting trust theory. On February 23, 1973, the father asked for and obtained from Charles Eugene and his wife a quit-claim deed for their interest in the property. If we truly believed that they had no interest, what was the object of the conveyance? In August 1974 after the father’s death a cousin inquired of the claimant about the purchase of the farm. The following appears in the record upon cross-examination of Minnie Key: “Q. [Mr. Yelvington, plaintiff’s counsel]: Now, I will ask you, Mrs. Key, if in August of 1974 you advised Frank that a cousin by the name of Madonna wanted to buy the farm. Did you advise him that Madonna Bunion wanted to buy the farm? A. [Minnie Key]: I told him about her coming down there and wanted to know if we was going to sell it. I said well, I will have to ask Frank about it. Q. And did you ask Frank at that time what he wanted for his share of the farm? A. I asked him what he wanted to sell it for cause she wanted to know.” This evidence was corroborated by the plaintiff and his wife. In short, there was specific, concrete evidence of intent at the time of the conveyance, admitted by the claimant; there was evidence of subsequent events indicating a belief on the part of the claimant and her husband that they did not own the premises; and payment of obligations subsequent to the conveyance cannot raise a resulting trust. If the claimant had any remedy here, it was by way of constructive trust. Her counterclaim was in two counts: resulting trust and constructive trust, the latter being predicated upon fraud and breach of fiduciary relationship. However, it appears that the constructive trust theory was abandoned, since only the resulting trust theory was briefed and argued in this court. Points not argued are waived under Supreme Court Rule 341(e)(7). 87 Ill. 2d R. 341(e)(7). While both resulting trusts and constructive trusts are remedial devices, the distinction between the two should not be blurred as has happened in the majority opinion. Professor Bogert states the difference: “There now remains to be considered the origin of the two groups of trusts which are usually called implied trusts, namely, resulting and constructive trusts. No effort will be made to revise the terminology or classification of resulting and constructive trusts. The prevailing usage of the courts will be adopted. Resulting trusts will be treated as including purchase-money trusts, instances where an express trust does not exhaust the res given to the trustee, and cases of express trusts which fail in whole or in part. Constructive trusts include those cases where a court of equity finds that the defendant holds a property interest unfairly as against the complainant, but not under an express or resulting trust. They exist where the trust formula is applied as a remedial device, without regard to the intent of the parties.” Bogert, Trusts and Trustees sec. 451, at 610 (2d ed. 1977). I surmise that the claimant abandoned a constructive trust theory since no evidence could be produced of fraud or breach of fiduciary relation, these being the traditional bases in Illinois. (Ray v. Winter (1977), 67 Ill. 2d 296, 367 N.E.2d 678.) However, recent case law appears to extend the remedy beyond these and to reject such a rigid formula. Compare County of Lake v. X-Po Security Police Service, Inc. (1975), 27 Ill. App. 3d 750, 327 N.E.2d 96; County of Cook v. Barrett (1975), 36 Ill. App. 3d 623, 344 N.E.2d 540; Chicago Park District v. Kenroy (1982), 107 Ill. App. 3d 222, 437 N.E.2d 783. These eases appear to bring the constructive trust remedy within the ambit of Professor Bogert’s doctrine: “Wherever equity finds such wrongful holding it will give relief, whether the type of injustice is new or old. The court does not restrict itself by describing all the specific forms of inequitable holding which will move it to grant relief, but rather reserves freedom to apply this remedy to whatever knavery human ingenuity can invent.” Bogert, Trusts and Trustees sec. 471, at 29 (2d rev. ed. 1978). The claimant has mistaken her remedy and for this defect this court should not grant relief. To do so is to upset the predicates for equitable remedial devices. Henceforth, any claimant, without regard to the circumstances, may maintain, “I paid for it. It’s mine.” I would reverse the order of the trial court and remand for appropriate partition proceedings.